 

[rhblogo.jpg] 



EXHIBIT 10.1

 

PRIVATE & CONFIDENTIAL

 

Date:  20 February 2017

 

TOR Minerals (M) SDN. BHD.

(014387-W)

4 ½ Mile, Jalan Lahat,

30200 Ipoh, Perak, Malaysia

 

 

Dear Sirs,

 

RE:  BANKING FACILITIES GRANTED TO TOR MINERALS (M) SDN BHD (“BORROWER”)

 

Further to our Letter of Offer dated 17th April 2008, 01st June 2011, 25th March
2013 and 25th October 25, 2013 and 10th July 2014, 6th May 2015, 19th February
2016, 10th August 2016 (“Letters of Offer”), we, RHB Bank Berhad (“the Bank”)
has agreed to renew your existing banking facilities to 11 August 2017, subject
to the following terms and conditions: -

 

 

1.                    THE BANKING FACILITIES

 

The banking facilities granted or to be granted to you are follows:

 

Facility

 

Total Limit (RM)

 

 

 

Uncommitted Multi-Trade Line (MTL)

 

RM 3,500,000-00

Letter of Credit (LC)/Shipping Guarantee (SG)/

 

 

Bankers Acceptance (BA)/Trust Receipt (TR)/

 

 

Bill Purchased (BP)/

 

 

Export Credit Refinancing (ECR)/

 

 

Foreign Currency Trade Financing (FCTF)/

 

 

Promissory Notes (PN)

 

 

 

 

 

 

 

 

Bank Guarantee (BG)

 

RM 1,200,000-00

 

 

 

Foreign Exchange Contract Line (FECL)

 

RM 2,500,000-00

(10% risk)

 

 

 

 

 

TOTAL

 

RM 7,200,000-00

 

 

 

(hereinafter referred to as “the Banking Facility” and where the Banking
Facility comprises more than one banking facilities, the expression “Banking
Facility” shall where the context requires refer collectively to all and
individually to each of the respective banking facilities comprising the Banking
Facility)

 

 

1

--------------------------------------------------------------------------------

 

 

[rhblogo.jpg] 



EXHIBIT 10.1

 

 

2.                    OTHER TERMS AND CONDITIONS

2.1                 Utilization of Multi-Trade Lines facilities is allowed to
finance sales to your related companies at capping limit of RM2,000,000-00 from
total Multi-Trade Lines limit of RM3,500,000-00 as approved by the Bank as
follows:

(a)     TOR Minerals International, Inc. USA

(b)    TOR Processing & Trade B.V., Netherlands

2.2                 Availment of MTL is up to RM3.5M, subject to the terms and
conditions of the uncommitted Facility.

(i)      Uncommitted MTL may be availed at the Bank’s sole discretion upon the
borrower providing at least five (5) business-days written notice to the bank.

(ii)    Uncommitted MTL is unconditionally and immediately cancellable and
revocable by the Bank at anytime without any prior notice to the borrower.

(iii)   Any uncommitted lines availed and subsequently repaid shall revert back
to uncommitted status as per term no. 1 and no. 2 above.

 

2.3                 For the avoidance of doubt, you shall bear all professional
fees, taxes (including but not limited to service tax or GST), and any
out-of-pocket expenses incurred and any other fees, expenses or recourse in
respect to this facility.

 

Except as specifically amended or varied hereby, all terms and condition in our
previous Letter(s) of Offer and in the security documents to secure the existing
facilities shall remain in full force and effect and the Letter(s) of Offer and
security documents as amended or varied by this Letter shall from and after the
date hereof be read as a single integrated document incorporating the
amendment(s) or variations(s) effected hereby.

 

Please indicate your acceptance of the renewed Banking Facility upon the terms
and conditions herein by signing the duplicate of this letter and returning the
same to the Bank at Level 7, Tower 3, RHB Center, Jalan Tun Razak 50400 Kuala
Lumpur, Malaysia within fourteen (14) days from the date hereof.  In the event
we fail to receive the duplicate of this letter duly accepted by you, the
continued utilization of the Banking Facility shall be deemed to be an
acceptance of and subject to the terms and conditions of this letter.

.

 

We thank you for giving us the opportunity to be of service to you.

 

Yours faithfully

 

For RHB BANK BERHAD

 

 

Sebastian Suh
Senior Relationship Manager
Group Corporate Banking

 

Chin Kah Hoe
Head, Multinational Business
Group Corporate Banking

 

 

 

2

--------------------------------------------------------------------------------

 

 

[rhblogo.jpg] 



EXHIBIT 10.1

 

 

 

FORM OF ACCEPTANCE & DECLARATION OF CONNECTED PARTIES

I/We, the undersigned hereby confirm that I/We have read the terms and
conditions set out above and in the Annexures hereto and taken note of the
same.  I/We hereby accept the Banking Facility upon the terms and conditions
mentioned above and in the Annexures.  I/We hereby declare that :

 

We are not related to/a guarantor to/in control of/controlled by any of the
directors, controlling shareholders, officers of the RHB Banking Group and their
respective *close relatives.

 

None of the directors, controlling shareholders, officers of the RHB Banking
Group and their respective *close relatives is a director, partner, executive
officer, agent or guarantor in our firm/partnership/company/legal entity and/or
our subsidiaries/entities controlled by us.

 

*”Close relatives” is defined as spouse and dependents of the spouse, child
(including step/adopted child) and spouse of the child, parent and brother or
sister and their spouses.

 

 

Signed for and on behalf of TOR Minerals (M) Sdn Bhd (14387-W)

 

 

 

Name:

 

Name:

Designation

 

Designation

NRIC No.

 

NRIC No.

Date:

 

Date:

 

 

 

 

 

 

 

 

 

 

 

3